Citation Nr: 0100106	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-17 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to December 2, 1997 
for the grant of service connection for recurrent lumbar 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's initial claim for service connection for a 
low back disorder was denied in a January 1995 rating 
decision, and this denial was confirmed in a July 1997 Board 
decision.

3.  The veteran's application to reopen his claim for service 
connection for recurrent lumbosacral strain was received by 
the RO on December 2, 1997.


CONCLUSIONS OF LAW

1.  The July 1997 Board decision, in which the claim for 
service connection for a low back disorder was denied, is 
final.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2000).

2.  The criteria for an effective date prior to December 2, 
1997 for the grant of service connection for recurrent 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 3.400 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (relevant sections 
of which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2000).  In cases 
involving new and material evidence, where evidence other 
than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (2000).  In cases where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2000).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2000); see Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2000).  Evidence received from 
a private physician or layperson will be accepted as a claim 
if the matter is within the competence of the physician or 
lay person and shows the reasonable probability of 
entitlement to benefits.  See 38 C.F.R. § 3.157(b)(2) (2000).  
The date of receipt of such evidence is considered the date 
of claim.  Id.  VA medical records may form the basis of an 
informal claim for increased benefits where a formal claim of 
service connection has already been allowed.  38 C.F.R. § 
3.157 (2000).

In reviewing the relevant history in this case, the Board 
observes that, on July 10, 1994, the RO received the 
veteran's initial claim for service connection for a low back 
disorder.  Subsequently, in an January 1995 rating decision, 
the RO denied this claim.  The veteran perfected an appeal of 
this denial, but, in a decision issued on July 3, 1997, the 
Board continued the denial of this claim.    

The next correspondence regarding this matter consisted of 
statements from the veteran and a private doctor concerning 
his low back disorder.  These statements were received by the 
RO on December 2, 1997.  In the appealed November 1998 rating 
decision, the RO granted service connection for recurrent 
lumbar strain and effectuated this grant as of December 2, 
1997.

Under 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2000), the 
July 1997 Board denial is a final decision, and, therefore, 
the provisions of 38 C.F.R. § 3.400(q)(1)(ii) (2000) are 
applicable.  There is no indication that the veteran 
specifically acted to reopen this previously denied claim 
prior to December 2, 1997.  Further, although accompanying 
the veteran's claim was a letter from John W. Rasmussen, 
D.C., dated in November 1997, such letter was not received 
until December 2, 1997.  As noted above, while a private 
physician's statement may be construed as an informal claim 
for VA benefits under certain specified conditions, the date 
of that informal claim is the date of receipt of the private 
medical record.  In this case, the date coincides with the 
date of the veteran's request to reopen his previously denied 
claim, and accordingly cannot be used to afford the veteran 
an earlier effective date.  Moreover, to the extent that Dr. 
Rasmussen's treatment records of the veteran which are dated 
earlier than December 1997 may be construed as an informal 
claim, the Board again notes that the date of receipt of such 
records is the governing date or October 1998.  Thus, the 
Board is unable to find an earlier informal or formal claim 
for service connection for the low back disorder in question 
dated since the Board's July 1997 decision and which would be 
earlier than December 2, 1997.  As such, as the effective 
date in the case of a reopened claim is the later of the date 
entitlement arose or the date of the claim, the December 2, 
1997 date is the appropriate effective date because that was 
the date of receipt of the claim to reopen.  Therefore, the 
criteria for an earlier effective date have not been met, and 
the preponderance of the evidence is against his claim for 
that benefit.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to an effective date prior to 
December 2, 1997 for the grant of service connection for 
recurrent lumbar strain is denied.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 

